            Case 1:19-cv-06631-GHW Document 93 Filed 12/29/20 Page 1 of 2
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                                  DATE FILED: 12/29/20
------------------------------------------------------------------X
JOSEPH SPADAFORA and GUDELIA LEVINE, :
                                                                  :
                                                    Plaintiffs, :
                                                                  :                    1:19-cv-6631-GHW
                              -against-                           :
                                                                  :                           ORDER
THE STANDARD FIRE INSURANCE                                       :
COMPANY,                                                          :
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X

         On November 24, 2020, the Court adjourned the December 10, 2020 hearing regarding the

parties’ motions to exclude the expert testimony of Cymbrid Hughes, Jesse Lowell, and Edward

Glaser to January 6, 2021 at 9:00 a.m. Dkt. No. 88. The hearing will take place by Skype for

Business videoconference. To access the conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/gregory_woods/MPO73ZC9.

         To use this link, you may need to download software to use Skype’s videoconferencing

features. 1 Participants are directed to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Users who do not have an Office 365 account may

use the “Join as Guest” option. When you successfully access the link, you will be placed in a

“virtual lobby” until the conference begins. Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured to work with Skype for Business.

For further instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.




1See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
           Case 1:19-cv-06631-GHW Document 93 Filed 12/29/20 Page 2 of 2



         If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020. 2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

         While the hearing will be conducted by videoconference, the parties should expect the

hearing to proceed in the same manner as if it were being held in person. As a result, the Court

anticipates that the parties will put on direct testimony from their proffered experts regarding any

issues they seek to prove, and that the parties will cross examine the opposing party’s proffered

experts.

         IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

         Call-in number: 1-917-933-2166

         Conference ID: 593116719

         SO ORDERED.

    Dated: December 29, 2020                                   _____________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge




2See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020), https://www.microsoft.com/en-
us/download/details.aspx?id=54108.

                                                             2
